DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 1, 4 and 5.  Currently claims 1-6 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 5, the claim recites a method in which there is a first arranging step of arranging in a pre-reaction composite material including reinforcing fibers, a plurality of wire-shaped materials along a direction intersecting the reinforcing fibers with intervals wider than intervals of the reinforcing fibers in a plane on which the reinforcing fibers are arranged.  The claim then recites that the arranging “includes” pressing the composite material by an electrode roller “serving” as conductive wire-shaped material rendering the claim indefinite.  The requirement that the roller is “serving” as conductive wire-shaped material is interpreted as a substitution of an electroconductive roller for the conductive wire-shaped material.  It is unclear then what portions of the initial arranging step are still required and whether any wire-shaped conductive material is required to satisfy the invention of claim 5.  The specification appears to demonstrate that this embodiment completely substitutes the wire-shaped materials for a roller and is not some combination of the two.  For the purposes of examination the claims have been rejected under 102 with the interpretation that the roller substitutes for the conductive wire and under 103 with the interpretation that the roller is in addition to the conductive wire.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Brown et al. (Pub No 2005/0035116).
With regards to claim 5, Brown teaches a method for molding a composite material comprising providing a composite material having reinforcing fibers therein (¶ 0019), applying a magnetic field in a direction intersecting the plane on which the reinforcing fibers are arranged (¶ 0021-0022) and pressing the composite material by an electroconductive roller (susceptor rolls 60, 62 in Fig. 4) while conveying the composite material along a direction in which the reinforcing fibers extend (Fig. 4).  As discussed in the rejection under 112(b) above the limitations regarding a plurality of wire-shaped materials and their specific arrangement with respect to a given interval are not interpreted as positive limitations on the claim as the wire-shaped materials are substituted in the last clause of the claim with an electroconductive roller and thus not required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yarlagadda et al. (NPL – A study on the induction heating of conductive fiber reinforced composites) in view of Park (PN 3859158).
With regards to claim 1, Yarlagadda teaches a method for molding a composite comprising arranging in a pre-reaction composite material reinforcing fibers and conductive wire-shaped materials or fibers along intersecting directions to form a carbon fiber weave (pg 408) and applying a magnetic field in a direction intersecting the plane on which the reinforcing fibers and conductive fibers are arranged in a weave (Fig. 1) in which a conductive loop is formed on the plane due to the arrangement of the reinforcing fibers and the conductive wire shaped materials (Fig. 2, Fig. 5).  Yarlagadda does not teach that the carbon fiber weave used has a different interval between warp and weft fibers.
In a similar field of endeavor of carbon fiber reinforced composite articles, Park teaches a known improvement to the carbon fiber weave in order to lower the density to provide high strength and lightweight articles by providing intersecting or weft materials (B) with wider intervals than reinforcing or warp materials (A) as seen in Fig. 1-3.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize the beneficial light weight weave pattern of Park in the process of Yarlagadda as both relate to woven carbon fiber composites presenting a reasonable expectation of success, and doing so provides a lower density and lightweight product.
With regards to claim 2, as seen in Fig. 1-3 the spacing between two parts of a weft pick is closer when in the center of the fabric than at the edge or periphery due to the V shaped nature of the weft material.
With regards to claims 3 and 6, Park teaches an interwoven material (Fig. 1-3).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yarlagadda et al. (NPL – A study on the induction heating of conductive fiber reinforced composites) in view of Park (PN 3859158), Brown et al. (Pub No 2005/0035116) and Fink et al. (PN 6043469).
Yarlagadda teaches a method for molding a composite comprising arranging in a pre-reaction composite material reinforcing fibers and conductive wire-shaped materials or fibers along intersecting directions to form a carbon fiber weave (pg 408) and applying a magnetic field in a direction intersecting the plane on which the reinforcing fibers and conductive fibers are arranged in a weave (Fig. 1) in which a conductive loop is formed on the plane due to the arrangement of the reinforcing fibers and the conductive wire shaped materials (Fig. 2, Fig. 5).  Yarlagadda does not teach that the carbon fiber weave used has a different interval between warp and weft fibers.
In a similar field of endeavor of carbon fiber reinforced composite articles, Park teaches a known improvement to the carbon fiber weave in order to lower the density to provide high strength and lightweight articles by providing intersecting or weft materials (B) with wider intervals than reinforcing or warp materials (A) as seen in Fig. 1-3.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize the beneficial light weight weave pattern of Park in the process of Yarlagadda as both relate to woven carbon fiber composites presenting a reasonable expectation of success, and doing so provides a lower density and lightweight product.
In a similar field of endeavor, Brown teaches a method for molding a composite material comprising providing a composite material having reinforcing fibers therein (¶ 0019), applying a magnetic field in a direction intersecting the plane on which the reinforcing fibers are arranged (¶ 0021-0022) and pressing the composite material by an electroconductive roller (susceptor rolls 60, 62 in Fig. 4) while conveying the composite material along a direction in which the reinforcing fibers extend (Fig. 4).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a continuous process as taught by Brown in which the material is conveyed and pressed between rollers in the method of Yarlagadda in view of Park as both relate to induction heating of carbon fiber composite materials and doing so allows for continuous production.
Brown does not explicitly teach that the susceptor materials comprise wire-shaped materials.  In a similar field of endeavor Fink teaches that it was known in the art at the time the invention was effectively filed that susceptors used in induction heating processes are typically a thin metal mesh sheet (wire-shaped material) or a screen or foil as taught by Brown.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a mesh susceptor in place of the sheet or foil of Brown as taught by Fink as both relate to susceptors such as sheets used in induction heating of composite parts presenting a reasonable expectation of success, and doing so presents a simple substitution of known prior art equivalents yielding predictable results.



Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yarlagadda et al. (NPL – A study on the induction heating of conductive fiber reinforced composites) in view of Park (PN 3859158) and Brown et al. (Pub No 2005/0035116).
Yarlagadda teaches a method for molding a composite comprising arranging in a pre-reaction composite material reinforcing fibers and conductive wire-shaped materials or fibers along intersecting directions to form a carbon fiber weave (pg 408) and applying a magnetic field in a direction intersecting the plane on which the reinforcing fibers and conductive fibers are arranged in a weave (Fig. 1) in which a conductive loop is formed on the plane due to the arrangement of the reinforcing fibers and the conductive wire shaped materials (Fig. 2, Fig. 5).  Yarlagadda does not teach that the carbon fiber weave used has a different interval between warp and weft fibers.
In a similar field of endeavor of carbon fiber reinforced composite articles, Park teaches a known improvement to the carbon fiber weave in order to lower the density to provide high strength and lightweight articles by providing intersecting or weft materials (B) with wider intervals than reinforcing or warp materials (A) as seen in Fig. 1-3.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize the beneficial light weight weave pattern of Park in the process of Yarlagadda as both relate to woven carbon fiber composites presenting a reasonable expectation of success, and doing so provides a lower density and lightweight product.
In a similar field of endeavor, Brown teaches a method for molding a composite material comprising providing a composite material having reinforcing fibers therein (¶ 0019), applying a magnetic field in a direction intersecting the plane on which the reinforcing fibers are arranged (¶ 0021-0022) and pressing the composite material by an electroconductive roller (susceptor rolls 60, 62 in Fig. 4) while conveying the composite material along a direction in which the reinforcing fibers extend (Fig. 4).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a continuous process as taught by Brown in which the material is conveyed and pressed between rollers in the method of Yarlagadda in view of Park as both relate to induction heating of carbon fiber composite materials and doing so allows for continuous production.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742